Citation Nr: 1145563	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent, extra-schedular, for bilateral cataracts.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran has a claim in process to reopen a claim of service connection for PTSD.  This claim has not been perfected for appeal to the Board and is referred back to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that her service-connected bilateral cataract disorder is more disabling than currently evaluated, and that she is unemployable due to her service-connected bilateral cataract disorder.   

The medical records show that the Veteran had pre-existing posterior polar cataracts in the visual axis, bilaterally.  These were thought to be possibly of congenital or familiar in nature.  Subsequent to the Veteran's period of service the cataracts began to rapidly progress.  Subsequently, the Veteran underwent cataract surgeries with interocular lens implantation to the right eye in 1992; followed by similar surgery to the left eye in 1994.  On examination by VA in August 2007, the Veteran's best corrected vision in the right eye was 20/30 at distance and 20/50 with reading.  Corrected vision in the left eye was 20/25 at distance and 20/30 with reading.  Visual field in the right eye was superiorly 50 degrees, nasally 47 degrees, inferiorly 35 degrees, and temporally 59 degrees.  Visual field in the left eye was superiorly 50 degrees, nasally 45 degrees, inferiorly 40 degrees, and temporally 54 degrees.  The diagnoses were mild constricted visual field, bilaterally; mild secondary membrane, bilaterally; and, peripheral retinal changes, bilaterally.  
By this appeal, the Veteran seeks an increased evaluation greater than 60 percent (extra-schedular) for her service-connected bilateral cataracts, and following the most recent VA medical examination therefor in August 2007, she has advanced allegations that her bilateral cataracts have worsened.   

Moreover, February 2010, VAMC outpatient treatment records indicate that the Veteran underwent a left eye posterior YAG laser capsulotomy procedure.  Given the length of time that has elapsed since the last VA examination in August 2007 and evidence of changes involving both eyes particularly the left eye, remand to permit the Veteran to undergo an additional VA medical examination to evaluate the current severity of her bilateral cataract disorder is in order. 

The Veteran also contends that her service-connected bilateral cataracts interfered with her employability.  She specifically contends that symptomatology attributable to her service-connected bilateral cataracts had prevented her from working full-time as a nurse since January 2006.  The Board notes that service connection is in effect for bilateral cataracts rated as 60 percent under extraschedular consideration.  There is no other service connected disorder.  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has not been provided with an examination which addresses the impact of her service-connected disability on her employability, on remand, she should be scheduled for an appropriate examination.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a) (2) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder complete private treatment records and VA clinical records, since February 2010, involving treatment relating to the Veteran's service-connected bilateral cataract disorder.  A copy of any letter sent to any private providers, and any reply, including all records obtained, should be included in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide her an opportunity to respond.

2.  The RO/AMC should contact the Veteran to determine if she is currently employed.  A determination of her current employment status must be made and entered into the claims file.

3.  Schedule the Veteran for an examination to determine the current nature and severity of her service-connected bilateral cataracts.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on the results of the Veteran's physical examination, and after reviewing the claims file, the examiner should is asked to specifically discuss the extent of those symptoms.  A complete rationale should be provided for any opinion expressed.

4.  After the above is accomplished, the AMC/RO should schedule the Veteran for a VA examination
to determine the effects of her service-connected bilateral cataracts on her ability to obtain and maintain employment.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected disabilities, alone or in combination, render her unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion.  A complete rationale must be provided for any opinion expressed.

5.  Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After completion of the above and any other development the RO/AMC should deem necessary, the RO should review the expanded record and determine if the claims remaining on appeal may be granted on any basis.  The Veteran and her representative, if any, should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 


